ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 02/25/2021. 
Claims 1- 3, 5 - 17 are presently pending with claims 7- 16 being withdrawn (claims 1, 7, 17 are independent claims). 
Drawings
The objection is withdrawn in view of submission of replacement drawing.

Allowable Subject Matter
Claims 1-3, 5-6, 17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 17 - Closest prior art of record (viz. Berry, III, Biloiu, Godet, Shimura) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein the first electrode and the second electrode have a staggered shape, comprising an upper portion, an angled portion, and a lower portion, the upper portion and the lower portion being parallel to the first plane, wherein the angled portion is located between the upper portion and the lower portion with respect to the second direction, and wherein the lower portion and the angled portion are integral and continuous with one another”, in the context of other limitations of the claim. Applicant’s remarks (pages 9-11) dated 02/25/2011 are also relevant.


Election/Restrictions
This application is in condition for allowance except for the presence of claim 7-16 directed to method, non-elected without traverse.  Accordingly, claims 7-16 that are not eligible for rejoining, have been cancelled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sinclair et al (US 8,835,879) teach a plasma apparatus comprising two electrodes 101, 102 below an ion source 10 (e.g. Fig. 2D), but do not teach specific structural limitations of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716